Citation Nr: 0826291	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  02-03 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for chronic myofascial 
back pain syndrome, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran's claim of entitlement to an increased rating for 
chronic myofascial back pain syndrome was denied by the Board 
in November 2006 and the veteran appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In April 
2008, the veteran through his representative and the 
Secretary of Veterans Affairs (the parties) submitted a Joint 
Motion for Partial Remand requesting that the Board's 
November 2006 decision denying the veteran's claim be vacated 
and remanded.  In an April 2008 Order, the Court granted the 
motion and remanded the case to the Board for further 
appellate review.  The case now returns to the Board 
following the Court Order.  

The Board notes that the issue of entitlement to a waiver of 
recovery of an overpayment of $1,132.34 in VA disability 
compensation benefits, which was remanded by the Board in 
November 2006, was granted in a November 2007 decision.  The 
veteran was notified of the decision in December 2007.  Thus, 
that issue has been resolved.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the April 2008 Joint Motion for Partial Remand, the 
parties agreed that the Board had breached its duty to assist 
the veteran by failing to obtain his records from the Social 
Security Administration.  VA has a duty to obtain Social 
Security Administration (SSA) records when they may be 
relevant to a claim.  38 U.S.C.A. § 5103(A)(c)(3); Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In light of 
the foregoing, the Board finds that a remand is necessary so 
that the RO may obtain the veteran's SSA records.  

Additionally, the record reflects that the Board received an 
affidavit from the veteran in July 2008.  In the affidavit, 
the veteran asserts that his back disability has worsened and 
his lower back is in constant pain.  He noted that as an 
inmate in the Alabama Department of Corrections, he has had 
medication prescribed by various medical professionals to 
treat his back symptoms since March 2007.  The Board observes 
that over two years have passed since the March 2006 VA 
medical examination, which is the last VA examination 
afforded the veteran with respect to his claimed disability.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Court has held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending and, consequently, staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In consideration of the foregoing, the Board 
finds that the veteran should be afforded an examination to 
ascertain the current nature and manifestations of his 
service-connected back disability.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.326 (2007); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Snuffer v. Gober, 10 Vet. App. 400 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board further notes that the veteran identified 
additional treatment records pertinent to his claim in the 
July 2008 affidavit.  Specifically, the veteran reported that 
he received back treatment at the Limestone Correctional 
Facility in March 2007, the Donaldson Correctional Facility 
in June 2007, and subsequently at the Bullock Correctional 
Facility while an inmate in the Alabama Department of 
Corrections.  Therefore, the veteran's treatment records from 
these facilities as well as any other facilities that may be 
identified by the veteran as pertinent to his claim should 
also be requested on remand.     

Moreover, during the course of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that, at a 
minimum, a 38 U.S.C. § 5103(a) notice for an increased rating 
claim requires that the Secretary notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In light of 
the Court's recent decision, the Board finds that a VCAA 
notice letter that addresses each of the notice requirements 
of an increased rating claim as outlined by the Court in 
Vazquez should also be issued to the veteran on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Please provide the veteran with 
appropriate notice with respect to his 
increased rating claim for his service-
connected back disability that addresses 
all elements of an increased rating claim.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The veteran must be notified 
that, to substantiate his increased rating 
claim: (1) he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
veteran's employment and daily life; (2) 
the notice must provide the criteria for 
the Diagnostic Codes (e.g., Codes 5235-
5243) under which the veteran is rated; 
(3) the veteran must be notified that, 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and (4) the notice must provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Please contact the Social Security 
Administration (SSA) and request copies of 
any medical records used by that agency in 
making a determination on behalf of the 
veteran for SSA benefits purposes.  Any 
such records received should be associated 
with the veteran's claims folder.  If the 
search for such records has negative 
results, a statement to that effect should 
be placed in the veteran's claims folder.  

3.  Please contact the veteran and ask him 
to provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers who have treated him 
for his back disability since November 
2006.  After securing any appropriate 
consent from the veteran, VA must obtain 
any such treatment records that have not 
previously been associated with the claims 
folder, including reports associated with 
any treatment received at any Alabama 
Department of Corrections facility.  
(Please note that the veteran has reported 
that he received back treatment at the 
Limestone Correctional Facility in March 
2007, the Donaldson Correctional Facility 
in June 2007, and subsequently at the 
Bullock Correctional Facility while an 
inmate in the Alabama Department of 
Corrections.)  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform him of this 
and request him to provide copies of the 
outstanding medical records.  If no 
additional treatment records are 
available, such should be noted for the 
record.  

4.  The veteran should be afforded with an 
appropriate medical examination to 
determine the current nature and severity 
of his service-connected back disability.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should describe 
all symptomatology related to the 
veteran's service-connected low back 
disability to include any associated 
neurological symptomatology.  The extent 
of any incoordination, weakened movement 
and fatigability on use due to pain must 
also be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, or 
incoordination as well as on repeated use 
or during flare-ups in terms of the degree 
of additional range of motion loss.  The 
examiner should further provide an opinion 
regarding the impact of the veteran's 
service-connected back disability on his 
ability to work.  A report of the 
examination should be associated with the 
veteran's claims folder.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination. 

5.  After any additional notification 
and/or development deemed necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his attorney.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The purposes of this remand are to ensure that the 
evidentiary record is complete to the extent possible, to 
ensure that due process considerations are met, and to 
fulfill the mandates of the Court (as outlined in the Joint 
Motion).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




